            Case 1:20-cv-00206-RA Document 19 Filed 08/04/20 Page 1 of 2

                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 YOVANNY DOMINGUEZ for himself and                                   DATE FILED: 8-4-20
 on behalf of all other persons similarly
 situated,
                             Plaintiff,                                 20-CV-206 (RA)

                         v.                                                  ORDER

 ANTHOM LLC,
                              Defendant.



RONNIE ABRAMS, United States District Judge:

       Plaintiff Yovanny Dominguez filed this action on January 9, 2020. On March 11, 2020,

Plaintiff filed a letter indicating that the parties were close to reaching a settlement in this action and

requesting two weeks “to try to settle this matter,” which the Court granted. Dkts. 11, 12. On April

17, 2020, Plaintiff filed another letter indicating that he had “been in touch with the defendant and

been discussing settlement.” Dkt. 14. In that letter, Plaintiff also requested until May 29, 2020 to

move for a default judgment, which the Court granted. Dkts. 14, 15. Having not received any default

judgment papers or other submissions from Plaintiff as of July 6, 2020, the Court ordered Plaintiff to

file a status letter with the Court by July 10, 2020. Dkt. 16. Plaintiff did not do so. On July 17, 2020,

the Court again ordered Plaintiff to file a status letter with the Court, this time by July 24, 2020. Dkt.

17. In its July 17th Order, the Court also informed Plaintiff that if he did submit a status letter, the

Court may dismiss this action for failure to prosecute pursuant to Federal Rule of Civil Procedure

41(b). See id. On July 28, 2020, having not received any letter or other documents from Plaintiff,

the Court again ordered him to file a letter by July 31, 2020. Dkt. 18. The Court also informed

Plaintiff that if he did not file any response to the July 28th Order, it would dismiss this action for

failure to prosecute pursuant to Rule 41(b). See id. As of today’s date, Plaintiff has not responded to
               Case 1:20-cv-00206-RA Document 19 Filed 08/04/20 Page 2 of 2


the Court’s July 6th, 17th, or 28th Orders, nor has he otherwise indicated that he intends to pursue

this action.

         Rule 41(b) of the Federal Rules of Civil Procedure provides that a district court may dismiss

an action if “the plaintiff fails to prosecute or to comply with [the] rules or a court order.” Fed. R.

Civ. P. 41(b); see also Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014). Under Rule 41(b), a

district court may dismiss an action sua sponte for failure to prosecute after notifying the plaintiff.

See LaSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001). Because the Court has not

received any response from Plaintiff, including any indication that he intends to pursue this case, the

instant action is dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

         Plaintiff shall provide a copy of this Order to Defendant. The Clerk of Court is respectfully

directed to close this case.

SO ORDERED.

Dated:      August 4, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
